Porter, J.
(dissenting) : I am unable to concur in the affirmance of this judgment. The plaintiff, the purchaser, used the machine for thrashing 34,000 bushels of grain during the season of 1910, and used the engine for plowing 40 acres. The following season he plowed 250 acres during the months of March, April and May, with full knowledge of the condition of the machine obtained from its use the season before, and after having paid one of the notes. In the Haley case, cited in the opinion, the machine was purchased August 26, and used more or less, until September 4 of the same year, when the purchaser returned it. It was held in that case that this was not an unreasonable delay in view of the fact that the purchaser was induced to keep the machine for a time by representations that it would be put in working order and by attempts of the seller to do so. I think there is no analogy between the two cases, and that the purchaser in the present case should be compelled to pay for the machine.